Name: Council Regulation (EC) No 1863/95 of 17 July 1995 amending Regulation (EEC) No 1766/92 on the common organization of the market in cereals and Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  plant product;  foodstuff;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31995R1863Council Regulation (EC) No 1863/95 of 17 July 1995 amending Regulation (EEC) No 1766/92 on the common organization of the market in cereals and Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch Official Journal L 179 , 29/07/1995 P. 0001 - 0002COUNCIL REGULATION (EC) No 1863/95 of 17 July 1995 amending Regulation (EEC) No 1766/92 on the common organization of the market in cereals and Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starchTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Having regard to the Opinion of the Economic and Social Committee (2), Whereas Article 8 of Regulation (EEC) No 1766/92 (3) provides for a system of compensatory payments for producers of potatoes intended for the manufacture of potato starch; whereas, in order to avoid excessive production of potato starch, such compensatory payments should be paid only in respect of the quantity of potatoes delivered by a potato producer to an undertaking producing potato starch which does not lead to that undertaking exceeding its quota limit; Whereas Article 2 of Regulation (EC) No 1868/94 (4) set out the quotas for Member States for the production of potato starch for the marketing years 1995/96, 1996/97 and 1997/98; whereas the accession of Austria, Finland and Sweden makes it necessary that quotas be allocated for those Member States; whereas the development of the potato starch industry during the reference period envisaged in Regulation (EC) No 1868/94 in those Member States differed from that of the Member States; whereas it is therefore necessary to allocate quotas on the basis of a more representative period; whereas the basis for the allocation of quotas used for other Member States is inappropriate in the case of Austria, Finland and Sweden, as the premium referred to in Article 1 of Regulation (EEC) No 1543/93 (5) was not payable to them; whereas the quota should therefore be allocated on the basis of the amount of potato starch produced in each Member State in the calendar year 1993, for which national aid was received; Whereas account should be taken of the fact that in Finland, 1993 was less representative of normal production levels than it was for Austria and Sweden; whereas, in the case of Finland, an additional quota should be allocated to cover production which could not be realized in 1993 as a result of the imposition of an obligation to set aside land; Whereas, however, as a result of particular difficulties in the three Member States concerned, relating to structural adjustments, unused production capacity and investments undertaken prior to the introduction of the quota system, the quota referred to above should be adjusted; Whereas, as a result of an error, Article 6 (1) and (2) of Regulation (EC) No 1868/94 appear to be contradictory; whereas, for the sake of clarity, the said Article should be amended, HAS ADOPTED THIS REGULATION: Article 1 Article 8 of Regulation (EEC) No 1766/92 shall be amended as follows: (1) paragraph 2 shall become paragraph 2 (a); (2) the following point shall be added: '(b) Without prejudice to (a), the compensatory payment shall be paid only in respect of the quantity of potatoes covered by a contract concluded between the potato producer and the undertaking producing potato starch within the limit of the quota allocated to such undertaking, as referred to in Article 2 (2) of Regulation (EC) No 1868/94.` Article 2 Regulation (EC) No 1868/94 shall be amended as follows: (1) in Article 2: (a) the table in paragraph 1 shall be replaced by the following: >TABLE> (b) the following subparagraph shall be added after the second indent in paragraph 2: 'However, in the case of Austria, Finland and Sweden, the Member State shall allocate the quota referred to in paragraph 1 to undertakings producing potato starch, for use in the marketing years 1995/96, 1996/97 and 1997/98, in particular on the basis of the amount of potato starch produced by them in the calendar year 1993 and for which they received national aid.`; (2) in Article 6: (a) in paragraph 1, the words 'Without prejudice to Article 5` shall be deleted; (b) in paragraph 2, the words 'Without prejudice to` shall be replaced by the word 'Notwithstanding`. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 July 1995. For the Council The President L. ATIENZA SERNA